Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 1 of 24 PageID: 67



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


  UNITED STATES OF AMERICA,                     Hon. Katharine S. Hayden

                         Plaintiff,             Civil Action No. 2:18-cv-10511
             v.                                 (KSH) (JAD)

  BOROUGH OF WOODCLIFF
  LAKE,

                         Defendant.


                                 CONSENT ORDER

                           I.     INTRODUCTION

        1.    The Parties have voluntarily agreed to resolve this matter by entering

 into this Consent Order between the United States and the Borough of Woodcliff

 Lake, as indicated by the signatures below. Further, by consent of the parties, the

 Court has so ordered the injunctive relief provided for below.

        2.    The United States brought this action to enforce the Religious Land

 Use and Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C. §§ 2000cc-

 2000cc-5. In its complaint, the United States alleges that the Borough of Woodcliff

 Lake, New Jersey (“Borough”) and the Woodcliff Lake Zoning Board of Adjustment

 (“Zoning Board”) (collectively, “Defendants”) violated RLUIPA by denying a

 variance application submitted by Valley Chabad, an Orthodox Jewish congregation

 affiliated with the Chabad Lubavitch Hassidic movement, to the Zoning Board to

 construct a house of worship at 100 Overlook Drive in Woodcliff Lake, New Jersey.

 The United States alleges that Defendants violated RLUIPA Section 2(a) by

 imposing a substantial burden on Valley Chabad’s religious exercise that did not
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 2 of 24 PageID: 68




 further a compelling governmental interest pursued by the least restrictive means.

 42 U.S.C. § 2000cc(1)(a). The Borough and Zoning Board deny the allegations.

       3.     Valley Chabad filed a separate action, Valley Chabad, Inc. and Rabbi

 Dov Drizin v. Borough of Woodcliff Lake et al., 2:16-cv-08087 (KAH) (JAD) (D.N.J.)

 (hereinafter, the “Private Action”), in which Valley Chabad alleges several

 violations of RLUIPA, including a violation RLUIPA’s substantial burden provision

 under Section 2(a).   The Borough and Zoning Board deny the allegations.

       4.     The parties have executed and submitted to the Court a Stipulation

 and Proposed Order of Dismissal dismissing from this action without prejudice the

 Zoning Board pursuant to Federal Rule of Civil Procedure 41(a)(2). The Court has

 entered that order of dismissal prior to entry of this Consent Order.

                            II.    STIPULATED FACTS

       5.     The Borough is a municipality in Bergen County, New Jersey.

       6.     The Borough is governed by and acts through a six-member Borough

 Council, elected at-large to serve staggered three-year terms, and a Mayor elected to

 a four-year term. The Borough Council serves all legislative functions in the

 Borough; the mayor may cast a vote in the event of a tie.

       7.     The Borough has the authority to regulate and restrict the use of land

 and structures within its borders.

       8.     The Zoning Board is an agency of the Borough. The seven-member

 Zoning Board rules on variances applications, interprets the Chapter 380 of the

 Municipal Code, which governs zoning in the Borough, and hears appeals from

                                           2
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 3 of 24 PageID: 69




 enforcement of the zoning code. The Zoning Board did not and does not have

 jurisdiction or authority to implement any land use regulation by way of ordinance.

        9.     The Planning Board is an agency of the Borough. Among other

 responsibilities, the Planning Board is responsible for making and adopting the

 Borough’s Master Plan, administering the Borough’s Land Use Subdivision

 Ordinance, reviewing site plans, and approving conditional use applications.

        10.    The Borough is responsible for the acts and omissions of its agents and

 agencies, including the Zoning Board.

        11.    The Borough has authority to legally bind and enter into legal

 agreements on behalf of the Borough, its agencies, including the Zoning Board and

 Planning Board, and to require its agencies to adhere to the provisions of this Order

 as specified herein.

        12.    Valley Chabad is a non-profit entity founded in 1996 and incorporated

 and existing under the laws of the State of New Jersey. Valley Chabad is a

 “religious assembly or institution” within the meaning of RLUIPA. 42 U.S.C.

 § 2000cc(a)(1).

        13.    Valley Chabad is part of a religious tradition of Chabad houses that

 host traditional prayer services and serve as an inclusive religious and cultural

 center for the nearby Jewish community. Chabad houses provide community

 members with a single home for all activities that adherents believe are a part of

 religious life.




                                           3
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 4 of 24 PageID: 70




       14.      Since 1998, Valley Chabad or its predecessor, Pascack Valley Chabad

 Outreach Center, has operated from a Chabad house located at 100 Overlook Drive

 in the Borough.

       15.       100 Overlook Drive is a 1.27-acre parcel of land zoned R-30

 residential.

       16.      The Borough Code, Zoning Ordinance permits houses of worship in an

 R- 30 residential zone provided nine (9) conditions are met: (1) minimum lot size:

 three acres; (2) lot width: 400 feet; (3) front yard setback: 50 feet each; (4) side yard

 setback: 50 feet each, 100 feet both; (5) rear yard: 50 feet; (6) height: 2½ stories or

 30 feet; (7) maximum building coverage: 15%; (8) maximum impervious surface

 coverage: 30%; (9) parking: one space for each three seats, plus one space for each

 staff member. Borough Code, Chapter 380-13.

                III.   COMPLAINT FILED BY THE UNITED STATES

       17.      On June 13, 2018, the United States filed a complaint alleging that the

 Borough and the Zoning Board violated the substantial burden provision of

 RLUIPA. See ECF No. 1.

       18.      The United States alleges that Valley Chabad and its members cannot

 fully and adequately practice their religion due to the constraints of its current

 facility at 100 Overlook Drive. The United States alleges that, on at least three

 occasions between 2006 and 2013, Valley Chabad attempted to purchase larger

 parcels of property in the Borough. The Borough purchased or re-zoned each of

 those parcels.

                                             4
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 5 of 24 PageID: 71




       19.    The United States alleges that, in October 2014, Valley Chabad

 submitted a variance application to the Zoning Board to remove the existing 3,194-

 square-foot structure at 100 Overlook Drive and to construct a new 17,728-square-

 foot house of worship with a height of 44 feet.

       20.    The United States alleges that Valley Chabad revised its application to

 12,247 square feet with a height of 33 feet, in response to concerns raised by the

 Zoning Board.

       21.    The United States alleges that the Zoning Board held 18 hearings to

 consider Valley Chabad’s variance application.

       22.    The United States alleges that on August 23, 2016, the Zoning Board

 denied Valley Chabad’s variance application by a unanimous vote.

       23.    The United States alleges that the actions of the Borough and Zoning

 Board in denying Valley Chabad’s variance application imposed a substantial

 burden on Valley Chabad’s religious exercise and did not advance a compelling

 governmental interest by the least restrictive means, in violation of RLUIPA, 42

 U.S.C. § 2000cc(a)(1).

       24.    The Defendants filed an Answer on August 14, 2018, denying the

 allegations of the United States’ Complaint and specifically denying that they

 violated RLUIPA.

                       IV.   STATEMENT OF AGREEMENT

       25.    The Parties agree that for purposes of RLUIPA, the denial of Valley

 Chabad’s variance application constitutes the “application” of a “land use

                                            5
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 6 of 24 PageID: 72




 regulation” that “limits or restricts a claimant’s use or development of land,” 42

 U.S.C. § 2000cc-5(5), and is an “implementation of a land use regulation” in which a

 government as defined by RLUIPA has made an “individualized assessment[] of the

 proposed uses for the property involved,” 42 U.S.C. § 2000cc(a)(2)(C). The Parties

 agree that for purposes of RLUIPA, the Borough and Zoning Board each constitute

 a “government.” 42 U.S.C. §§ 2000cc-5(4)(A)(i), (ii).

       26.    The Parties agree that for purposes of RLUIPA, Valley Chabad’s

 intended use of the property on 100 Overlook Drive to construct a house of worship

 constitutes “religious exercise” under RLUIPA. 42 U.S.C. §§ 2000cc-5(7)(A)-(B).

       27.    The Parties agree that for purposes of RLUIPA, Valley Chabad is a

 religious “assembly or institution.” 42 U.S.C. § 2000cc(a)(1).

       28.    The Parties have voluntarily agreed to resolve the United States’

 claims against the Defendants by entering into this Consent Order with the

 Borough, as indicated by the signatures below.

       29.    Nothing herein is an admission by the Borough, the Zoning Board, or

 the Planning Board that they violated RLUIPA, an allegation they continue to deny.

       Therefore, it is hereby ORDERED, ADJUDGED, and DECREED as

 follows:


                                V.    JURISDICTION

        30.   The Court has jurisdiction over this action and may grant the relief

 sought herein pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1345, 28 U.S.C. §§ 2201-02,

 and 42 U.S.C. § 2000cc-2.

                                            6
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 7 of 24 PageID: 73



                VI.       INJUNCTION, TERMS, AND CONDITIONS

A.     OBLIGATIONS OF THE BOROUGH

        31.   The Borough shall grant the necessary approvals to allow Valley

 Chabad to construct and use a house of worship on 100 Overlook Drive in

 accordance with terms of the Consent Order entered in the Private Action and the

 site plan referenced therein.

        32.   Within five (5) days of the issuance of a certificate of occupancy for the

 house of worship contemplated by Paragraph 31, the Borough will submit a copy of

 the certificate of occupancy to counsel for the United States.

       33.    The Borough, its agents, agencies, subdivisions, land use board,

 entities, employees, successors, and all other persons or entities in active concert or

 participation with the Borough shall not:

                      a. Impose or implement any land use regulation in a manner

                         that, within the meaning of RLUIPA, imposes a substantial

                         burden on the religious exercise of any person, including a

                         religious assembly or institution, unless the Borough can

                         demonstrate that imposition of that burden furthers a

                         compelling governmental interest and is the least restrictive

                         means of furthering that compelling governmental interest.

                      b. Engage in any conduct that violates RLUIPA.

                      c. Coerce, intimidate, threaten, interfere with, or retaliate

                         against any person in the exercise or enjoyment of, or on


                                              7
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 8 of 24 PageID: 74




                      account of his or her having exercised or enjoyed, or on account

                      of his or her having aided or encouraged any other person in

                      the exercise or enjoyment of, any right granted or protected by

                      RLUIPA.

       34.    The Borough shall not amend its zoning ordinance in any way that

 would prevent Valley Chabad from using its property at 100 Overlook Drive in

 Woodcliff Lake as a house of worship in accordance with the site plan attached as

 Exhibit B to the Consent Order in the Private Action or, to the extent not addressed

 by this Consent Order, the laws of the Borough.

 B.   NOTICE TO PUBLIC

       35.    Within sixty (60) days of the date of entry of this Consent Order, the

 Borough agrees to and shall implement the following procedures:

              a. Signage. The Borough agrees to and shall post and maintain

                 printed signs within sight of each public entrance to the Borough’s

                 Building Department and its Planning Office. The signs will be in

                 bold, block letters, at least one half-inch high, and shall conform to

                 Appendix A.

              b. Internet Posting. The Borough agrees to and shall post and

                 maintain on its internet site a notice stating the following in type

                 equivalent in size to the majority of other type on the page, in

                 capital letters: “CONSISTENT WITH THE UNITED STATES

                 CONSTITUTION AND THE RELIGIOUS LAND USE AND

                                           8
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 9 of 24 PageID: 75




                 INSTITUTIONALIZED PERSONS ACT OF 2000 (RLUIPA), THE

                 BOROUGH OF WOODCLIFF LAKE (1) APPLIES ITS LAND USE

                 REGULATIONS IN A MANNER THAT DOES NOT IMPOSE A

                 SUBSTANTIAL BURDEN ON THE FREE EXERCISE OF

                 RELIGION, UNLESS IT IS IN FURTHERANCE OF A

                 COMPELLING GOVERNMENTAL INTEREST AND IMPOSED IN

                 THE LEAST RESTRICTIVE MEANS, (2) DOES NOT TREAT

                 RELIGIOUS ASSEMBLIES OR INSTITUTIONS ON LESS THAN

                 EQUAL TERMS WITH NONRELIGIOUS ASSEMBLIES OR

                 INSTITUTIONS, AND (3) DOES NOT DISCRIMINATE AGAINST

                 ANY RELIGIOUS ASSEMBLY OR INSTITUTION ON THE BASIS

                 OF RELIGION OR RELIGIOUS DENOMINATION.

 C.    COMPLAINT PROCEDURE

       36.    The Borough agrees that upon receipt of a complaint, whether verbal

 or in writing, by any person who believes that the Borough, acting through its

 agents, agencies, or employees, may have violated RLUIPA, the Borough shall offer

 and provide the form attached as Appendix B. The Borough shall respond to a

 completed form in writing within thirty (30) days of receipt of same by the Borough

 Clerk. The Borough shall accept and maintain as records each original written

 complaint and any proposed or actual action taken by the Borough in response to

 the complaint for the duration of this Consent Order.




                                          9
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 10 of 24 PageID: 76




 D. TRAINING

       37.    Within one hundred and eighty (180) days of the entry of this Consent

 Order, the Borough shall provide training on the requirements of RLUIPA to the

 Borough, all Borough employees who have responsibilities related to

 implementation or enforcement of zoning or land use regulations, the Zoning Board

 and its employees, and the Planning Board and its employees, and furnish each

 such person a copy of this Consent Order, and shall advise the United States of it

 having been done. The Borough shall also provide Borough consultants, agents,

 contractors, or retained professionals with responsibilities related to the

 implementation or enforcement of zoning or land use regulations with a copy of this

 Consent Order and a copy of training materials, The training of Borough, Zoning

 Board, and Planning Board employees and members shall be conducted by counsel

 of record in the above-captioned action or a qualified third person or organization

 selected by the Borough and approved by the United States, which approval shall

 not be unreasonably withheld. Within two hundred and ten (210) days of the date

 of entry of this Consent Order, the Borough agrees to and shall secure and deliver to

 counsel for the United States a written statement of each individual’s attendance at

 the RLUIPA training, and receipt of a copy of the Consent Order, in the form

 appearing at Appendix C. 1 The Borough shall pay all training costs.




 1All submissions to the United States or its counsel should be submitted to: Chief,
 Civil Rights Unit, U.S. Attorney’s Office for the District of New Jersey, 970 Broad
 Street, Suite 700, Newark, New Jersey 07102, or as otherwise directed by the
 United States.
                                           10
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 11 of 24 PageID: 77




         VII.    REPORTING, RECORD-KEEPING, AND MONITORING

       38.      Within six months of the date of entry of this Consent Order, and every

 six months thereafter, the Borough shall send a report evidencing its compliance

 with this Consent Order to counsel for the United States, except that the last report

 shall be submitted thirty (30) days prior to the anticipated expiration of this order.

 The reports shall consist of the following:

                a.   a signed declaration by the Mayor of the Borough stating the

                status of the Borough’s compliance with Sections VI (A)-(D) of this

                Consent Order, any unmet obligations, and their projected compliance

                dates; and

                b.    copies of written complaints, if any, and the Borough’s responses

                as described in Section VI (C) of this Consent Order.

       39.      The Borough shall submit, on the first anniversary of the entry of this

 Consent Order, a report to the Court and the United States describing the status of

 its compliance with Section VI(A)-(D) of this Consent Order, any unmet obligations,

 and their projected compliance dates. The Borough shall submit a similar report to

 the Court and to the United States every six months thereafter until it has met all

 obligations under Section VI(A)-(D), at which point the Borough shall submit a

 report certifying the same. The Borough or the Parties jointly may move the Court

 to terminate this Consent Order prior to its expiration as set forth in Section X upon

 a showing by a preponderance of the evidence that the Borough has reached

 “durable compliance” with this Consent Order as defined below. At all times, the

                                            11
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 12 of 24 PageID: 78




 Borough will bear the burden of demonstrating by a preponderance of the evidence

 its durable compliance. “Durable compliance” means full, effective, and lasting

 compliance with all provisions of this Consent Order. To achieve full, effective, and

 lasting compliance, the Borough must demonstrate that it has: (a) permitted Valley

 Chabad to construct a house of worship as required by Section VI (A); (b) provided

 notice of this Consent Order to the public as required by Section VI (B); (c) complied

 with the complaint procedure set forth in Section VI (C); (d) undertaken training as

 required by Section VI (D); and (e) adhered to the record-keeping reporting, and

 inspection requirements set forth in this Section.

       40.    If the Borough has reached full, effective, and lasting compliance for at

 least one year with a part of the Consent Order, the Borough or the Parties jointly

 may agree to move the Court to terminate that part of the Consent Order if it is

 sufficiently severable from the other requirements of the Consent Order. In

 determining whether there is full, effective, and lasting compliance with a part of

 the Consent Order, all of the requirements of the Consent Order may be assessed

 collectively to determine whether the intended outcome of the part has been

 achieved.

       41.    The Borough shall maintain copies of all written applications that seek

 the Borough’s consideration or approval of any land use for religious purpose for the

 duration of this Consent Order. Such applications include, without limitation,

 applications for preliminary and final plan approval, conditional use permits, re-




                                           12
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 13 of 24 PageID: 79




 zonings, variances, building permits, special use permits, renewals of permits, and

 special exemptions.

       42.     The Borough shall retain all records related to Valley Chabad for the

 duration of this Consent Order. These records shall include, but are not limited to:

 correspondence to the Borough concerning Valley Chabad or any members of its

 community; complaints made to Borough enforcement departments about Valley

 Chabad; and, any law enforcement, regulatory, or investigative action taken by the

 Borough concerning Valley Chabad. For good cause and upon reasonable notice by

 counsel for the United States, the Borough shall produce or permit inspection and

 copying by representatives of the United States of all non-privileged records

 mentioned in this paragraph and Paragraphs 36 and 41

             VIII.   EXECUTION, DISPUTE RESOLUTION PROCESS,
                         ENFORCEMENT, AND COSTS

       43.     The Parties shall endeavor in good faith to resolve informally any

 differences regarding interpretation of or compliance with this Consent Order prior

 to seeking relief from this Court.

       44.     If, at any time, the United States believes that there has been a failure

 by the Borough to perform in a timely manner any act required by this Consent

 Order, or otherwise to act in conformance with any provision thereof, whether

 intentionally or not, the United States will notify the Borough in writing of its

 concerns and the Parties will attempt to resolve those concerns in good faith. If the

 Parties are unable to reach a resolution, the United States may seek appropriate

 relief before the Court, including any remedy authorized by law or equity. In the
                                           13
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 14 of 24 PageID: 80




 event of a violation of this Consent Order as determined by the Court, the United

 States shall be entitled to seek any remedy authorized by law or equity, along with

 its costs and reasonable attorneys’ fees that may have been incurred as determined

 by the Court, in an action to enforce the Consent Order. Absent exigent

 circumstances, the United States will allow the Borough thirty (30) days to cure a

 violation of this Consent Order once notified by the United States, before moving

 the Court for relief.

        45.    The undersigned representatives of the Borough and their counsel

 represent and warrant that they are fully authorized to enter into this Consent

 Order on behalf of the persons and entities indicated below.

        46.    This Consent Order is binding on the Borough’s successors,

 transferees, heirs, and assigns.

        47.    The Parties agree that they will not, individually or in combination

 with another, seek to have any court declare or determine that any provision of this

 Consent Order is illegal or invalid.

        48.    Each Party shall bear its own legal and other costs incurred in

 connection with this litigation, including the preparation of this Consent Order and

 performance of its obligations.

        49.    For the duration of this Consent Order, this Court has exclusive

 jurisdiction over and is the venue for any dispute relating to this Consent Order.

 This Consent Order constitutes the complete agreement among the Parties to the




                                           14
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 15 of 24 PageID: 81




 above-captioned action. This Consent Order may only be amended by the Court sua

 sponte, or upon the motion of either party.

          50.   The Parties will defend this Consent Order against any challenge by

 any third party. In the event that this Consent Order or any of its terms are

 challenged in a court other than the United States District Court for the District of

 New Jersey, the Parties agree that they will seek removal and/or transfer to this

 Court.

                   IX.    TERMINATION OF LITIGATION HOLD

          51.   To the extent that any Party previously implemented a litigation hold

 to preserve documents, electronically stored information (ESI), or things related to

 the matters described above, the Party is no longer required to maintain such

 litigation hold after the term of this Consent Order expires, as set forth below,

 unless the parties return to litigation in the above-captioned action or related

 private action. Nothing in this paragraph relieves any Party of any other

 obligations imposed by this Consent Order, including Paragraph 42.

                      X. SCOPE AND DURATION

          52.   The duration of this Consent Order shall be for a period of four (4)

 years from the date of the entry of this Order, except as provided by Paragraphs 53

 and 54. The Court shall retain jurisdiction for the duration of this Order to enforce

 its terms.

          53.   Notwithstanding Paragraph 44, if (a) the Borough has failed

 substantially, whether intentional or not, to satisfy the terms of this Consent Order,

                                            15
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 16 of 24 PageID: 82




 or (b) a certificate of occupancy is not issued within four (4) years of the date of

 entry of this Consent Order, or (c) if the Borough is no longer obligated to grant the

 land use relief provided by the consent order in the Private Action as set forth in

 Paragraph 31 of this Consent Order, or (d) if the United States has good cause to

 believe that any violations of the RLUIPA are occurring, or (e) if the interests of

 justice so require, the United States, upon notice to the Borough and thirty (30)

 days to cure, may file a motion requesting that this Consent Order be extended, or

 amended based on the status of the Private Action, and the Borough shall have the

 right to file an opposition to such motion.

       54.    If it shall become necessary to for the United States to move the Court

 for an extension, and if such extension is granted, the Borough shall submit, six

 months after the extension, a report to the Court and to the United States

 describing the status of any unmet obligations and their projected completion

 date(s). The Borough shall submit a similar report to the Court and the United

 States every six months thereafter during the applicable extension time period until

 it has met all obligations under Section VI, at which point the Borough shall submit

 a report certifying the same. The Consent Order will expire ninety (90) days after

 the Borough files that final report with the Court.

       55.    The Court will retain jurisdiction for the duration of this Consent

 Order to enforce its terms, after which time the case will be dismissed with

 prejudice against all Defendants.




                                            16
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 17 of 24 PageID: 83




       56.    This Consent Order contains the entire agreement between the

 Parties. No agreements or negotiations, oral or otherwise, between the Parties that

 are not included herein shall be of any force or effect.



       IT IS SO ORDERED this _________ day of ____________________, 2020.



                                          ____________________________________
                                          HON. KATHARINE S. HAYDEN
                                          UNITED STATES DISTRICT JUDGE




                                            17
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 18 of 24 PageID: 84
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 19 of 24 PageID: 85
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 20 of 24 PageID: 86




                                    APPENDIX A

       CONSISTENT WITH THE UNITED STATES CONSTITUTION AND THE

 RELIGIOUS LAND USE AND INSTITUTIONALIZED PERSONS ACT OF 2000

 (RLUIPA) THE BOROUGH OF WOODCLIFF LAKE APPLIES ITS LAND USE

 REGULATIONS IN A MANNER THAT (1) DOES NOT IMPOSE A SUBSTANTIAL

 BURDEN ON THE FREE EXERCISE OF RELIGION, UNLESS IT IS IN

 FURTHERANCE OF A COMPELLING GOVERNMENTAL INTEREST AND

 IMPOSED IN THE LEAST RESTRICTIVE MEANS, (2) DOES NOT TREAT

 RELIGIOUS ASSEMBLIES OR INSTITUTIONS ON LESS THAN EQUAL TERMS

 WITH NONRELIGIOUS ASSEMBLIES OR INSTITUTIONS, AND (3) DOES NOT

 DISCRIMINATE AGAINST ANY RELIGIOUS ASSEMBLY OR INSTITUTION ON

 THE BASIS OF RELIGION OR RELIGIOUS DENOMINATION.

       Under RLUIPA, no local government may apply its land use regulations in a

 manner that imposes a substantial burden on the religious exercise of a person,

 including a religious assembly or institution, unless it is in furtherance of a

 compelling governmental interest and imposed in the least restrictive means.

 RLUIPA also provides that no local government may apply its land use regulations

 in a manner that treats a religious assembly or institution on less than equal terms

 with a nonreligious institution or assembly. Finally, RLUIPA provides that no local

 government may impose or implement a land use regulation in a manner that

 discriminates on the basis of religion against a religious assembly or institution.


                                           19
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 21 of 24 PageID: 87




       If you believe that the Borough of Woodcliff Lake, its Zoning Board, Planning

 Board or any other land use or zoning body of the Borough, or any other local

 government or municipality, has violated your rights under RLUIPA, please contact

 the U.S. Attorney’s Office for the District of New Jersey at (973) 645-2700 or the

 United States Department of Justice at (202) 514-4713.

                                  You may also write to:

                          United States Attorney’s Office
                               District of New Jersey
                          Civil Rights Unit, Civil Division
                            970 Broad Street, Suite 700
                                 Newark, NJ 07102

                                         or

                         United States Department of Justice
            Civil Rights Division, Housing and Civil Enforcement Section
                                4 Constitution Square
                                   150 M Street NE
                               Washington, DC 20530




                                         20
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 22 of 24 PageID: 88




                                     APPENDIX B

       COMPLAINT AGAINST THE BOROUGH OF WOODCLIFF LAKE


 Name: ________________________

 Address: _______________________

 Telephone: _____________________

        1.     Please state briefly the nature of the service or request that you made
 of the Borough of Woodcliff Lake (e.g., preliminary and final site plan approval,
 conditional use permit, variance, re-zoning, special use permit, exemption, etc.). In
 addition, please include a description of the religious land use and the assembly or
 institution at issue in your request:
 ______________________________________________________________________________
 ______________________________________________________________________________
 __________________________________________________________________________
       2.     Please state briefly in what way(s) you believe that the Borough of
 Woodcliff Lake, the Zoning Board of Adjustment, or Planning Board may have
 violated your rights in the exercise of your religion under the United States
 Constitution, federal law (including RLUIPA), the New Jersey State Constitution,
 New Jersey State law, or the Borough’s Code or Ordinances:
 ______________________________________________________________________________
 ______________________________________________________________________________
 ______________________________________________________________________________

       3.     If you believe that the Borough of Woodcliff Lake, the Zoning Board of
 Adjustment, the Planning Board, or any other land use or zoning body of the
 Borough, or any other local government or municipality, has discriminated against
 you in the exercise of your religion through the implementation of its zoning or land
 use laws, in addition to completing this complaint, please contact the U.S.


                                          21
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 23 of 24 PageID: 89




 Attorney’s Office at (973) 645-2700 or the United States Department of Justice at:
 (202) 514-4713

                                You may also write to:

                           United States Attorney’s Office
                                District of New Jersey
                           Civil Rights Unit, Civil Division
                             970 Broad Street, Suite 700
                                  Newark, NJ 07102

                                          or

                          United States Department of Justice
                                  Civil Rights Division
                         Housing and Civil Enforcement Section
                                 4 Constitution Square
                                    150 M Street NE
                                Washington, DC 20530




 (Signature)



 (Date)




                                          22
Case 2:18-cv-10511-KSH-JAD Document 34-1 Filed 09/15/20 Page 24 of 24 PageID: 90




                                   APPENDIX C


                       STATEMENT OF RECEIPT OF ORDER

       I,   _________________________________,    attended   RLUIPA     training   on

 ______________ and state that I have received a copy of the Consent Order entered by

 the Court on ___________, 2020 to resolve the complaint filed by the United States in

 the United States District Court for the District of New Jersey in United States v.

 Borough of Woodcliff Lake, No. 2:18-cv-10511 (KSH) (JAD) (D.N.J.).



                                                     ______________________
                                                     (Signature)

                                                     ______________________
                                                     (Print name)

                                                     ______________________
                                                     (Date)




                                          23
